Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-10 recite a method and claims 11-20 recite a system and therefore fall into a statutory category.

	Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method and system, for authorizing and recording the transfer of vehicle wheel custody based on the processing of received information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

In the present case concepts directed towards commercial or legal interactions (including legal obligations and business relations) such as determining whether to authorize the transfer of custody of an asset and to record the results. The abstract idea portion of the claims is as follows: 

A method, comprising ((Claim 11) A system, comprising [a computer] including [a processor and a memory, the memory storing instructions executable by the processor] to:) storing in [an electronic ledger] vehicle data including a distance travelled by a [vehicle wheel assembly] during operation and a number of instances of repair of [the vehicle wheel assembly]; determining a health status of [the vehicle wheel assembly] based on the vehicle data, the health status being one of healthy or unhealthy; authorizing transfer of custody of [the vehicle wheel assembly] from a first entity to a second entity based on the health status of [the vehicle wheel assembly]; and writing data indicating the custody transfer to the [electronic ledger] where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed for commercial or legal interactions (including legal obligations and business relations). it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method and system for commercial or legal interactions (determining whether to authorize the transfer of an asset and recording the transfer if completed.) 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information (storing in [an electronic ledger] vehicle data including a distance travelled by a [vehicle wheel assembly] during operation and a number of instances of repair of [the vehicle wheel assembly]) and processing information (determining a health status of [the vehicle wheel assembly] based on the vehicle data, the health status being one of healthy or unhealthy; authorizing transfer of custody of [the vehicle wheel assembly] from a first entity to a second entity based on the health status of [the vehicle wheel assembly]; and writing data indicating the custody transfer to the [electronic ledger]).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea in a generic computing environment incorporating generic machinery including:

An electronic ledger. (See paragraph 29 of the Specification)
A vehicle wheel assembly. (See paragraph 42 of the Specification)
A computer. (See paragraph 27 of the Specification)
A processor. (See paragraph 34 of the Specification)
A memory. (See paragraphs 34 and 81 of the Specification)
Instructions. ((See paragraph 80 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Dependent claims 2-10 and 12-20, further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-10 and 12-20 are also non-statutory subject matter.

Dependent claims 2 and 12 furthers limit the abstract idea by generally linking to a field of use wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly and does not add significantly more to the claims. Therefore dependent claims 2 and 12 are also non-statutory subject matter. 

Dependent claims 3 and 13 further limit the abstract idea by introducing the limitation further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 13 are also non-statutory subject matter. 

Dependent claims 4 and 14 further limit the abstract idea by generally linking to a field of use wherein the electronic ledger stores data identifying a prior entity that previously had custody of the vehicle wheel assembly and does not add significantly more to the claims. Therefore dependent claims 4 and 14 are also non-statutory subject matter. 

Dependent claims 5 and 15 further limit the abstract idea by introducing the limitation further comprising initiating the transfer based on the vehicle wheel assembly being unhealthy and does not add significantly more to the claims. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 5 and 15 are also non-statutory subject matter. 

Dependent claims 6 and 16 further limit the abstract idea by introducing the limitation further comprising rejecting a request for the transfer of custody to the second entity based on the vehicle wheel assembly being unhealthy, wherein the second entity is a vehicle. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 16 are also non-statutory subject matter. . 

Dependent claims 7 and 17 further limit the abstract idea by introducing the limitation further comprising rejecting a request for the transfer of custody from the first entity based on the vehicle wheel assembly being healthy, wherein the first entity is a vehicle.  Generally linking the abstract idea to a generic computing environment capable of 

Dependent claims 8 and 18 further limit the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein one of the first entity and the second entity is a vehicle and does not add significantly more to the claims. Therefore dependent claims 8 and 18 are also non-statutory subject matter. 

Dependent claims 9 and 19 further limit the abstract idea by generally linking to a field of use wherein the health status is unhealthy when at least one of the distance travelled by the vehicle wheel assembly during operation and the number of instances of repair of the vehicle wheel assembly exceeds a respective threshold and does not add significantly more to the claims. Therefore dependent claims 9 and 19 are also non-statutory subject matter. 

Dependent claims 10 and 20 further limit the abstract idea by introducing the limitation further comprising determining the health status based on a presence or absence of structural damage to the vehicle wheel assembly. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea Therefore dependent claims 10 and 20 are also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of certain method of organizing human activity, (commercial or legal interactions (including legal obligations and business relations) such as determining whether to authorize the transfer of custody of an asset and to record the results) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9, 11, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dey et al. (US 20190378352).

Referring to claims 1 and 11,

Dey, which is directed to monitoring of vehicle conditions in a blockchain, discloses

(Claim 11) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: (Dey Figure 7 in conjunction with Dey paragraph 71 disclosing computer system/server 702 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system and Dey paragraph 72 disclosing as shown in FIG. 7, computer system/server 702 in cloud computing node 700 is shown in the form of a general-purpose computing device. The components of computer system/server 702 may include, but are not limited to, one or more processors or processing units 704, a system memory 706, and a bus that couples various system components including system memory 706 to processor 704.)

storing in an electronic ledger vehicle data including a distance travelled by a vehicle wheel assembly during operation and a number of instances of repair of the vehicle wheel assembly; (Dey paragraph 35 teaching referring to FIG. 1A, the configuration 100 includes a blockchain 120, which may be written to and read from in order to identify and maintain vehicle records. The blockchain 120 may provide a smart contract 112 which may include terms and conditions for a vehicle repair agency 122 to make any needed repairs to a vehicle 124. In operation, in-vehicle sensors 125 provide information regarding vehicle status, needed repairs, etc., to a change detector module 118. The module may process the information and determine whether the sensor data indicates a repair is needed. A vehicle state maintenance module 114 and remote emission validator and certifier 116 may communicate with the vehicle change detector 118 to identify whether the repairs are needed, have been made and whether a validation 115 has occurred, such as a report or other certification. The agency making the repairs 122 may provide a repair report 127 once the validation has been made. The updated information may be stored in the blockchain 120. Dey paragraph 36 disclosing the blockchain 120 will be accessed for vehicle history validation, such as while auditing, selling/buying activities related to the vehicle, etc., as well as for event recording and smart contract execution. Dey paragraph 37 disclosing the seller, buyer and the external repair/maintenance agencies may all be parties to the consensus, as blockchain members, which are necessary to commit the transaction as part of the vehicle history stored in the blockchain. Dey paragraph 38 disclosing the sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Dey paragraph 43 disclosing the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 55 disclosing the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 56 disclosing examples of change events include but are not limited to: a vehicle being turned on after a prolonged period of remaining turned off, such as, turned on next morning after getting turned off a previous night, …. The accelerator of the vehicle is pressed, or has remained pressed at/beyond a pressure limit for a set time duration, a certain revolution rate of the vehicle engine is attained, a random duration after the vehicle has been turned on/off, a random sampling is obtained for any other reason, etc. Each time a “change” event is detected, a current state of the vehicle operational parameters is inspected and recorded in a block (i.e., vehicle turned on/off, accelerometer pressed a certain amount, AC status, engine revolution rate, etc.) along with a timestamp of the time and date, and the detected emissions, which may be detected by a built-in vehicle sensor(s).  Dey paragraph 58 teaching the fixing agency details, including what was fixed, the date/time the fix was performed, etc., are recoded at in a block of the blockchain.  If recorded in a non-satisfactory status, then a re-tuning process may be performed by an agency on the vehicle, up to a threshold number of times, and the parameters that could not be fixed are marked in the block for audit purposes. If the recorded data is still non-satisfactory after a sufficient number of re-tunings, then the vehicle is deemed irreparable by the agency, and an update to the expected remaining life span of the vehicle is recorded, which cites the irreparability details and the agency identity as part of the record. Dey paragraph 60 disclosing the method may also include receiving an updated status from the one or more registered entities regarding a change in status of the motor vehicle, and storing the updated status in the blockchain. The updated status includes motor vehicle repair data, dates, and certification data associated with the one or more registered entities. The examiner is interpreting that information regarding a specific part such as a wheel assembly of a vehicle may have sensor data associated that is recorded such as the distance traveled during a particular duration of operation of the vehicle and that the number of repairs associated with a part is recorded such that it may be determined whether the number of repairs exceeds a threshold such that a replacement is needed.)

determining a health status of the vehicle wheel assembly based on the vehicle data, the health status being one of healthy or unhealthy;  Dey paragraph 38 teaching The sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Since multiple parties such as vehicle selling agencies, government, insurance providers, parts suppliers and local maintenance agencies are involved in the process, then those parties may desire to be updated with the current status of the vehicle. Dey paragraph 43 teaching the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430.

authorizing transfer of custody of the vehicle wheel assembly from a first entity to a second entity based on the health status of the vehicle wheel assembly; (Dey paragraph 36 disclosing the blockchain 120 will be accessed for vehicle history validation, such as while auditing, selling/buying activities related to the vehicle, etc., as well as for event recording and smart contract execution. In this configuration, the smart contract will execute when a validation-fail is detected. Dey paragraph 37 disclosing further to the vehicle repair status update example, a unique ID may be generated for a vehicle after its purchase and assignment to a new owner, this information is submitted to the blockchain as an initial transaction record for the vehicle. See also Dey paragraph 66.)

and writing data indicating the custody transfer to the electronic ledger. (Dey paragraph 37 disclosing further to the vehicle repair status update example, a unique ID may be generated for a vehicle after its purchase and assignment to a new owner, this information is submitted to the blockchain as an initial transaction record for the vehicle. One or more car repair/maintenance agencies may be subsequently selected using an external assignment application to repair any detected conditions or events associated with the vehicle. The seller, buyer and the external repair/maintenance agencies may all be parties to the consensus, as blockchain members, which are necessary to commit the transaction as part of the vehicle history stored in the blockchain.)

Referring to claims 5 and 15,

Dey further discloses, further comprising initiating the transfer based on the vehicle wheel assembly being unhealthy.  (Dey paragraph 38 teaching the sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Since multiple parties such as vehicle selling agencies, government, insurance providers, parts suppliers and local maintenance agencies are involved in the process, then those parties may desire to be updated with the current status of the vehicle. Dey paragraph 43 teaching the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430.)

Referring to claims 8 and 18,

Dey further discloses wherein one of the first entity and the second entity is a vehicle. (Dey Figure 1A in conjunction with Dey paragraph 35 disclosing Referring to FIG. 1A, the configuration 100 includes a blockchain 120, which may be written to and read from in order to identify and maintain vehicle records. The blockchain 120 may provide a smart contract 112 which may include terms and conditions for a vehicle repair agency 122 to make any needed repairs to a vehicle 124. In operation, in-vehicle sensors 125 provide information regarding vehicle status, needed repairs, etc., to a change detector module 118. The module may process the information and determine whether the sensor data indicates a repair is needed. A vehicle state maintenance module 114 and remote emission validator and certifier 116 may communicate with the vehicle change detector 118 to identify whether the repairs are needed, have been made and whether a validation 115 has occurred, such as a report or other certification. The agency making the repairs 122 may provide a repair report 127 once the validation has been made. The updated information may be stored in the blockchain 120.) 

Referring to claims 9 and 19,

Dey further discloses, wherein the health status is unhealthy when at least one of the distance travelled by the vehicle wheel assembly during operation and the number of instances of repair of the vehicle wheel assembly exceeds a respective threshold. (Dey paragraph 58 teaching the fixing agency details, including what was fixed, the date/time the fix was performed, etc., are recoded at in a block of the blockchain.  If recorded in a non-satisfactory status, then a re-tuning process may be performed by an agency on the vehicle, up to a threshold number of times, and the parameters that could not be fixed are marked in the block for audit purposes. If the recorded data is still non-satisfactory after a sufficient number of re-tunings, then the vehicle is deemed irreparable by the agency, and an update to the expected remaining life span of the vehicle is recorded, which cites the irreparability details and the agency identity as part of the record.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20190378352) in view of Nagla et al. (US 20180018723).

Referring to claims 2 and 12,
Dey does not disclose wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly.   
However Nagla, which is directed to distributed ledger platform for vehicle records, teaches wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly.   (Nagla paragraph 9 disclosing in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 100 disclosing a block of the vehicle record may store various data elements for the vehicle and transaction information, for example, the nature of the transaction, parties to the transaction, document sections, contractual clauses, version information, and/or electronic representatives or derivatives of the same. The blocks are stored in blockchain storage 304. Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data, for example. The transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on.)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Dey and Nagla as Nagla further develops on information stored and retrieval with respect to vehicle records stored in a distributed ledger.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla to incorporate wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly with the motivation of determining whether a proposed seller is the current owner. (Nagla paragraphs 9-10)
Referring to claims 3 and 13,

Nagla further teaches further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly.  (Nagla paragraph 9 in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla to incorporate further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly with the motivation of determining whether a proposed seller is the current owner. (Nagla paragraphs 9-10)
Referring to claims 4 and 14,

Nagla further teaches wherein the electronic ledger stores data identifying a prior entity that previously had custody of the vehicle wheel assembly.  (Nagla paragraph 9 in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status. Nagla paragraph 152 the vehicle record platform 500 can provide the ability for: a seller to create/modify/delete a contract; a buyer to review and bid on multiple contracts; a seller to reject/accept bid(s); an audit of the entire transaction history, and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla to incorporate further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly with the motivation of allowing users to view every owner that has been associated with the asset. (Nagla paragraphs 118 and 152)
Claims 6-7, 10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20190378352) in view of Ropel et al. (US 20200388091).

Referring to claims 6 and 16,

Dey does not disclose further comprising rejecting a request for the transfer of custody to the second entity based on the vehicle wheel assembly being unhealthy, wherein the second entity is a vehicle. 

However Ropel, which is directed to verification of parts installed to a device, teaches (Ropel paragraph 50 teaching in another instance, the operating characteristic may include a measurement of distance traveled by the device. For example, the wheels of the vehicle may be the particular component replaced or otherwise installed in the system. For the particular model of vehicle, the original equipment manufacturer may approve of certain dimensions for wheels installed on the vehicle. As such, for a known average speed and time elapsed in a driving cycle with a known dimension of wheel, the blockchain would include information to calculate an expected distance travelled if the wheel dimension for the newly installed component is consistent with the approved dimensions.   If component identification module 232 determines that the distance travelled of the vehicle is consistent with the expected distance travelled given the state of the vehicle, component identification module 232 may determine that the component is a valid component. Otherwise, component identification module 232 may determine that either the component is an invalid component or that the component was improperly installed. Ropel paragraph 72 teaching component identification module 232 may compare the operating characteristic of the newly installed component with an approved operating characteristic stored in a blockchain throughout a peer-to-peer network (604). Based on this comparison, component identification module 232 may determine whether the operating characteristic matches the approved operating characteristic, such as by determining if the operating characteristic is equal to or falls within an approved range for that type of component as defined in the blockchain (606). If component identification module 232 validates the component (“YES” branch of 606), component identification module 232 may verify that the component is an approved component for the device (608). Conversely, if component identification module 232 invalidates the component (“NO” branch of 606), component identification module 232 may output a notification, to an output device visible to a user of vehicle 101 or computing system 301 or to the original manufacturer of vehicle 101 or computing system 301, indicating that the component is a disapproved component (610). The examiner is interpreting that if the component is unhealthy or invalid than the manufacturer will reject the installation of the particular component.)

	One of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey and Ropel as Ropel further develops on analysis of vehicle components involved in a transaction. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Ropel to incorporate further comprising rejecting a request for the transfer of custody to the second entity based on the vehicle wheel assembly being unhealthy, wherein the second entity is a vehicle with the motivation of informing manufacturers that a particular part is not of a quality certified by the manufacturer and to take the appropriate action. (Ropel paragraph 27)

Referring to claims 7 and 17,

Ropel further teaches further comprising rejecting a request for the transfer of custody from the first entity based on the vehicle wheel assembly being healthy, wherein the first entity is a vehicle.  (Ropel paragraph 50 teaching in another instance, the operating characteristic may include a measurement of distance traveled by the device. For example, the wheels of the vehicle may be the particular component replaced or otherwise installed in the system. For the particular model of vehicle, the original equipment manufacturer may approve of certain dimensions for wheels installed on the vehicle. As such, for a known average speed and time elapsed in a driving cycle with a known dimension of wheel, the blockchain would include information to calculate an expected distance travelled if the wheel dimension for the newly installed component is consistent with the approved dimensions.   If component identification module 232 determines that the distance travelled of the vehicle is consistent with the expected distance travelled given the state of the vehicle, component identification module 232 may determine that the component is a valid component. Otherwise, component identification module 232 may determine that either the component is an invalid component or that the component was improperly installed. Ropel paragraph 72 teaching component identification module 232 may compare the operating characteristic of the newly installed component with an approved operating characteristic stored in a blockchain throughout a peer-to-peer network (604). Based on this comparison, component identification module 232 may determine whether the operating characteristic matches the approved operating characteristic, such as by determining if the operating characteristic is equal to or falls within an approved range for that type of component as defined in the blockchain (606). If component identification module 232 validates the component (“YES” branch of 606), component identification module 232 may verify that the component is an approved component for the device (608). Conversely, if component identification module 232 invalidates the component (“NO” branch of 606), component identification module 232 may output a notification, to an output device visible to a user of vehicle 101 or computing system 301 or to the original manufacturer of vehicle 101 or computing system 301, indicating that the component is a disapproved component (610). The examiner is interpreting that if the component is healthy than the vehicle does not need to have the component exchanged for a new component or otherwise in need of repair necessitating the transfer of custody to the original manufacture or other entity for facilitating the servicing of the component. ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Ropel to incorporate further comprising rejecting a request for the transfer of custody from the first entity based on the vehicle wheel assembly being healthy, wherein the first entity is a vehicle with the motivation of determining whether the part is working as expected such that repair or replacement of the part is not necessary. (Ropel paragraph 72)

Referring to claims 10 and 20,

Ropel further teaches further comprising determining the health status based on a presence or absence of structural damage to the vehicle wheel assembly. (Ropel paragraph 3 teaching by verifying whether approved parts were installed in the vehicle, the techniques may identify instances where parts that may of inferior quality or may be harmful to the safe and efficient operation of the vehicle were installed, which may improve the operation of the vehicle itself. Ropel paragraph 18 teaching remote system 120 may communicate via network 110 with vehicle 101 to monitor or otherwise retrieve diagnostic data concerning one or more components of vehicle 101, such as an engine, an anti-lock braking system (ABS), a traction control (TC) system, an electronic stability control (ESC) system, brake system, heads-up display system, coolant system, navigation system, infotainment system, or any other type of component or system integrated into vehicle 101 or in communication with vehicle 101. The examiner is interpreting that the vehicle wheel assembly is a component integrated into a vehicle. Ropel paragraph 25 teaching every piece of hardware (e.g., springs or any other physical component that contributes to the operation of vehicle 101) or software (e.g., engine software or any other software or firmware that is installed on a physical component of vehicle 101) has a particular set of characteristics after development. For approved components, each type of component could have a particular characteristic value or have a particular range of approved values for a variety of characteristics, and this characteristic value or range of values may vary based on the particular model of vehicle 101. These values (and/or range of values) reflect parts that are deemed to be of a certain level of quality by the original equipment manufacturer, such as after a certification process. For a particular model, the characteristics of each part should be within the range for quality parts, otherwise the operation of vehicle 101 may become unsafe, inefficient, or at risk of damaging other components in vehicle 101.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Ropel to incorporate further comprising determining the health status based on a presence or absence of structural damage to the vehicle wheel assembly with the motivation of determining whether the part is operating as expected to determine whether operation is unsafe or may result in damage to other components in the vehicle. (Ropel paragraph 25)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zachary (US 20180342036) – directed to using blockchains for distributing event information related to vehicle operation between a plurality of entities.  See at least Zachary paragraphs 14, 33, 42, 96, 99 and 100.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689